Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Curtis Hope pled guilty to felony eluding, in violation of Va.Code Ann. § 46.2-817(B) (2010), as assimilated by the Assimilative Crimes Act (“ACA”), 18 U.S.C. § 13 (2006). He appeals, claiming that the assimilated state statute was a traffic law already adopted by 36 C.F.R. § 4.2 (2010). Finding no error, we affirm.
This court reviews de novo whether the ACA assimilates a state offense. See United States v. Dotson, 615 F.3d 1162, 1165 (9th Cir.2010). We conclude there was no error and the Virginia statute was properly assimilated under the ACA. Accordingly, we affirm the court’s judgment. See, e.g., United States v. Fox, 60 F.3d 181, 185 (4th Cir.1995). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.